     Case 3:19-cv-00160 Document 37 Filed on 02/26/20 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


Federal Trade Commission

v.                                               Case Number: 3:19−cv−00160

iBackpack of Texas LLC, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Magistrate Judge Andrew M Edison
PLACE:
by telephone
     Dial in Number: 409-763-7881
     Conference ID: 37881#
     Password: 13579#
United States Post Office and Courthouse
601 Rosenberg Street
Galveston, TX 77550


DATE: 3/4/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Telephone Conference

RE: Motion for Default Judgment − #36


Date: February 26, 2020                                      David J. Bradley, Clerk
